Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeremy Berman (Reg. No. 60,582) on 05/09/2022.

The application has been amended as follows:

Amend the claims as follows:

Claim 1,
Replace claim 1 with the following so that it reads:
-- A system, comprising:
a memory including a plurality of writable memory units, wherein the memory is configurable in a plurality of modes and wherein each writable memory unit is configurable to operate:
in a retention state where the writable memory unit will retain data until a subsequent power-off of the memory unit; and
in a non-retention state where the writable memory unit does not retain data and consumes less power than in the retention state;
an interface configured to receive user commands requesting a configuration of the memory in a selected mode of the plurality of modes; and
a controller that is configured to:
configure any writable memory unit of the memory having undergone at least one write access since its last power-up to be in the retention state;
configure at least one writable memory unit of the memory that has not undergone any write access since its last power-up to be in the non-retention state; and
not authorize individual configuration of the state of a writable memory unit of the memory by means of one of the user commands received by the interface. --

Claim 27,
Replace claim 27 with the following so that it reads:
-- 27.  A system, comprising:
a memory including a plurality of writable memory units, wherein each writable memory unit is configurable to operate:
 Docket No. 50649-01637in a retention state where the writable memory unit will retain data until a subsequent power-off of the memory unit; and
in a non-retention state where the writable memory unit does not retain data and consumes less power than in the retention state; and
a controller including a write register for each writable memory unit, wherein the register stores data indicating whether the memory unit has undergone at least one write access since its last power-up;
wherein the controller is configured to:
configure any writable memory unit of the memory having undergone at least one write access since its last power-up to be in the retention state; and
configure at least one writable memory unit of the memory that has not undergone any write access since its last power-up to be in the non-retention state;
wherein the controller is further configured, in response to a received write request in the memory, to:
identify ones of the writable memory units targeted by said received write request;
write to the identified writable memory units;
set the data in the corresponding write registers to indicate that the memory unit has undergone at least one write access since its last power-up; and
determine a current operating mode of the memory and:
configure each of the identified ones of the writable memory units in the retention state if the current operating mode is a STOP mode where writable memory units can be in different states; and
if the current operating mode is not the STOP mode, then do not configure each of the identified ones of the writable memory units in the retention state. --


Claim 30,
Replace claim 30 with the following so that it reads:
-- 30.  The system according to claim 29, wherein in the STOP mode at least one system clock is deactivated. --

Claim 32,
Replace claim 32 with the following so that it reads:
-- 32.  The system according to claim 27, wherein the memory is a volatile memory. --

Claim 34,
Replace claim 34 with the following so that it reads:
-- 34.  A system, comprising:
a memory including a plurality of writable memory units, wherein each writable memory unit is configurable to operate:
in a retention state where the writable memory unit will retain data until a subsequent power-off of the memory unit; and
in a non-retention state where the writable memory unit does not retain data and consumes less power than in the retention state; and
a controller including a write register for each writable memory unit, wherein the register stores data indicating whether the memory unit has undergone at least one write access since its last power-up;
wherein the controller is configured to:

 Docket No. 50649-01637configure any writable memory unit of the memory having undergone at least one write access since its last power-up to be in the retention state; and
configure at least one writable memory unit of the memory that has not undergone any write access since its last power-up to be in the non-retention state;
wherein the controller is further configured, in response to a received erase request in the memory to:
identify ones of the writable memory units to be emptied by said received erase request; and
set the data in the corresponding write registers to indicate that the memory unit has not undergone at least one write access since its last power-up. --

Claim 38,
Replace claim 30 with the following so that it reads:
-- 38.  The system according to claim 37, wherein in the STOP mode at least one system clock is deactivated. --

Claim 40,
Replace claim 40 with the following so that it reads:
-- 40.  The system according to claim 34, wherein the memory is a volatile memory. --

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“not authorize individual configuration of the state of a writable memory unit of the memory by means of one of the user commands received by the interface” (claim 1); and
“refusing to authorize individual configuration of the state of a writable memory unit of the memory by means of a user command requesting a configuration of the memory in a selected mode of a plurality of modes” (claim 16).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFAN STOYNOV/           Primary Examiner, Art Unit 2186